Ed Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Al revocar la decisión del Administrador del Fondo del Seguro del Estado, por considerar que el obrero en este caso sufrió un accidente en el curso y como consecuencia de su trabajo y que su muerte fué acelerada por el mismo, la Comi-sión Industrial de Puerto Rico hizo constar en su resolución lo siguiente:
» ( :X; w SAS vfc 'X* 5X: *
“De las declaraciones de estos testigos, y considerada la prueba globalmonte, se desprende que el día de autos, o sea, el 4 de julio de 1947, el obrero Alfonso Ortiz Vázquez en momentos en que se dedicaba a picar caña, y como a eso de las diez de la mañana más o menos, resbaló cayendo de peono sobre un tocón de caña habiendo continuado su trabajo. La prueoa asimismo demuestra que el obrero se quejó a sus compañeros de trabajo, que mientras continuó tra-bajando ese día basta las dos de la tarde, constantemente se que-jaba de dolor en el pecho. Á las dos de la tarde se dirigió a su casa donde fué atendido por su señora esposa y a quien le relató lo ocurrido. Al día siguiente, en vista de que el dolor se agudi-zaba más, fué llevado al Hospital Municipal de Humaeao donde murió, habiendo sido certificada su muerte por el Dr. Rincón como resultado de una trombosis de la coronaria.
=x¡ * * * * ■»
“Como dijimos en otra parte de esta resolución en cuanto a los hechos en sí se refiere, la prueba es absolutamente clara para demos-trar que el obrero sufrió el accidente alegado. Gomo se ha podido ver, los testigos traídos por el Administrador del Fondo del Estado no dijeron prácticamente nada, siendo dicha prueba en extremo débil.
“En cuanto a la prueba médica se refiere ya hemos dicho que no se practicó autopsia alguna y que según el Dr. Cordero éste ora el único medio de poder determinar la relación que pudo haber tenido el alegado accidente con dicha muerte, que por información fué certificada por el ür. Rincón como de trombosis de la coro-naría.
“Indudablemente que los beneficiarios probaron un caso prima facie en cuanto a la posible relación de la muerte con el accidente. El Administrador, sin embargo, no presentó prueba de clase alguna para contradecir la prueba de los beneficiarios en cuanto a la ocu-*956rreneia del accidente, prueba que como ya dijimos, la Comisión Industrial la considera muy robusta. De haberse practicado la autopsia indudablemente que estaríamos hoy en mejores condiciones para resolver el caso, pero no habiéndose practicado, no podemos por ese solo hecho, del cual no puede hacerse responsable a los bene-ficiarios, denegar la reclamación en este caso.” (Bastardillas nues-tras.)
Solicitada la reconsideración por el Administrador,- la Comisión la denegó. Expedimos el auto en este caso a peti-ción del primero.
Después de haber considerado detenidamente la prueba presentada en las distintas vistas celebradas ante la Comi-sión Industrial, no tenemos duda que la misma demostró que ei obrero Alfonso Ortiz Vázquez, mientras estaba traba-jando como picador de caña de la Eastern Sugar Associates, el 4 de julio de 1947 a las diez de la mañana resbaló en una zanja y cayó de bruces recibiendo un golpe sobre el pecho con un tocón dej caña; que dicho golpe le ocasionó un fuerte dolor del cual continuó quejándose hasta las dos de la tarde en que se retiró del trabajo para su casa; que ni él ni sus compañeros de trabajo que presenciaron la caída, informa-ron el accidente ocurrido al mayordomo debido a que el obrero manifestó que estaba en mala situación económica y que no podía esperar a las dietas que podían corresponderle debido a que éstas tardaban en llegar; que el obrero conti-nuó con dolor en el pecho durante toda esa noche y al día siguiente por la mañana fué llevado por su esposa en una ambulancia al Hospital Municipal de Humacao, donde fué recluido y visto por el Dr. Yumet, quien lo examinó, no encontrándole trauma alguno; que el obrero se le quejó a dicho médico del dolor pero no le informó de la caída; que dos o tres horas después el obrero falleció habiendo sido certificada su muerte por el Dr. Rincón, actuando por infor-mación, pues él no vió al paciente en vida, como causada por una trombosis coronaria. Que el mismo día de la muerte del obrero, su viuda informó al Dr. Yumet de la caída que *957había sufrido su esposo el día anterior y dicho médico dijo que estaba dispuesto a hacerle la autopsia si se le ordenaba; que ese mismo día un investigador del Fondo del Seguro del Estado investigó los hechos y dijo que enviarían un mé-dico del Fondo desde San Juan a hacer la autopsia pero que ésta nunca se realizó; que aun después de enterrado el obrero,, uno de los ahogados del Fondo trató de conseguir, tanto a través del fiscal de Humaeao como de la oficina del Procu-rador General en San Juan, que se ordenara la exhumación del cadáver del obrero para practicarle la autopsia, pero no-pudo conseguirlo.
Tanto el Dr. Yumet, que vió al obrero antes de morir, como el Dr. J. Cordero, asesor médico de la Comisión industrial, declararon que sin haberse practicado la autopsia no-podían determinar con exactitud la causa de la muerte del obrero. 1 Sin embargo, el Dr. Cordero, después de haber oído la prueba, antes de declarar el Dr. Yumet, se expresó en la forma siguiente':
“Creo que la luz que se puede dar es prácticamente ninguna, si tenemos en cuenta que no tenemos elementos con los cuales poder trabajar para poder formar una teoría médica. Estamos, práctica-mente, en las mismas condiciones que estaba el Dr. Rincón, cuando, por información, expidió una certificación de muerte como conse-cuencia de una trombosis de la coronaria. Es indudable que este hombre lo mismo puede haber muerto por trombosis de la' corona-ria, que por una hemorragia interna, que una pericarditis con derrame, una miocarditis, ‘puede haber muerto de muchísimas otras cosas, algunas de ellas puede ser un trauma, como el alegado y otras muchas, que como la trombosis de la coronaria, pueden ser agra-vadas por un trauma. No estamos convencidos que el hombre sufrió una lesión de su corazón, ni tampoco podemos, de una manera categórica establecer la relación sin una autopsia, con una certifi-cación de muerte por información, con el historial de un posible trauma sobre la región pre-cordiál o pectoral izquierda. No creo que sea posible.” (Bastardillas nuestras.)
*958Y después de habar oído al Dr. Yumet, el Dr. Cordero dijo lo siguiente:
“Señor Comisionado, nosotros insistimos en que la única forma de poder determinar una causa de muerte y si afectó o no afectó el alegado accidente alguna condición que el obrero tuviera, hubiera sido por eso a base de una autopsia, que a falta de ella únicamente había que depender de la prueba testifical sin la declaración de los médicos porque? la declaración de los médicos no arrojaría luz abso-lutamente ninguna sobre este caso.”
De acuerdo con esta prueba no tenemos duda alguna de que la Comisión Industrial no erró al resolver que el obrero sufrió un accidente en el curso y como consecuencia ele su trabajo. En cuanto al hecho en sí de la caída y del golpe recibido por el obrero, la prueba de los beneficiarios no fue controvertida en forma alguna por el peticionario pues no consideramos que el hecho de que al día siguiente, al ser examinado el obrero por el Dr. Yumet no presentara señal alguna de trauma, sea suficiente para controvertir las declaraciones de varios testigos que presenciaron la caída y el golpe recibido por el obrero.
La cuestión fundamental envuelta en el presente caso es si el hecho de haberse certificado por un médico que no vió al obrero en ningún momento en vida y sin que se le hubiera practicado una autopsia después de su muerte, que el obrero falleció a consecuencia de una trombosis coronaria, es sufi-ciente para eliminar la probable relación de causa y.efecto entre el accidente y la causa de la muerte del obrero. • To-mando en consideración la declaración del Dr. Cordero, cree-mos que tampoco erró.la Comisión Industrial al resolver que, cualquiera que .hubiera sido la causa .efectiva de la muerte del obrero, su muerte fué acelerada por el accidente que sufrió en el curso y como consecuencia de su trabajo.
Arguye el Administrador que no habiéndose practicado la autopsia y habiéndose certificado la muerte como conse-*959.cueneia de nna trombosis coronaria, el accidente, de haber ocurrido, no es compensable. No tiene razón. El hecho de que no se practicara la autopsia no fué, según demostró la prueba, culpa de los beneficiarios. Además, la propia Ley de Compensación por Accidentes del Trabajo en su artículo 5, dispone que en el caso de muerte de un obrero bajo las condiciones que fija la ley, el Administrador podrá ordenar que se practique la autopsia del cadáver si los familiares del difunto consienten en que se lleve a cabo pero, expresamente dispone “que la negativa de los familiares o beneficiarios a consentir que la autopsia se practique no afectará en nin-guna forma su derecho a reclamar y obtener compensación, ni .constituirá presunción alguna contraria al derecho de .los reclamantes.” (Ley núm. 45 de 18 de abril de 1935.)
En el presente caso los beneficiarios .nunca se opusieron á que se practicara la autopsia y él hecho de que el Admi-nistrador no la ordenara a tiempo o que más tarde no pudiera conseguir la exhumación del cadáver para realizarla, no-puede .,en forma alguna afectar el derecho de los primeros para obtener- compensación ni constituye presunción alguna con-traria a tal derecho. Por otra parte, no damos gran impor-tancia al hecho de que se certificara la muerte como conse-cuencia de una trombosis coronaria, ya que el médico ■ que así lo hizo ni' siquiera, vió al obrero en vida y el Dr. Yumet, que fué el único facultativo que lo vió, negó haberle dado tal información al Dr. Eincón.
Dadas las circunstancias especiales concurrentes en el presente caso en cuanto a no haberse determinado, por medio de la autopsia del cadáver del obrero, la causa exacta-d.e su muerte, pero sí existiendo un factor exacto previo, o seá el accidente, no erró a nuestro juicio la Comisión al resolver que la muerte del obrero fué acelerada como consecuencia del accidente-que sufrió.

Debe confirmarse la resolución recurrida.


(1) B1 Dr. Bineón no declaró en las vistas celebradas ante la-Comisión ni hay prueba alguna -que indique quién le suministró la información para expedir el certificado de defunción en el cual éste certifica que el obrero había falle-cido de una trombosis coronaria.